Wilson, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the parties hereto:
That the instant appeal for reappraisement is limited to the items marked A and initialed J. J. 0. (Examiner’s Initials) by Examiner J. J. O’Conner, Jr. (Examiner’s Name) on the invoice covered by the entry the subject of the instant appeal for reappraisement.
That the merchandise has been advisorily classified under Par. 28 of the Tariff Act of 1930.
That on or about the date of exportation there was no similar competitive article manufactured or produced in the United States.
That on or about the date of exportation such or similar imported merchandise was not freely offered for sale in the United States.
That on or about the date of exportation the market value or the price at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country of exportation in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States packing included, was three shillings, 5 pence per tin less freight and less marine and marine war-risk insurance as invoiced, and that the foreign value was no higher.
That the instant appeal for reappraisement is abandoned in all other respects and the said appeal is submitted on this stipulation.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise identified by the items marked “A,” and initialed J. J. 0. by Examiner J. J. O’Conner, Jr., and that such value was 0/3/5 per tin (English currency), less freight and less marine and marine war-risk insurance as invoiced.
Judgment will be entered accordingly.
See Reap. Dec. 9238 for reappraisement 240496-A and 11 others, decided on September 11, 1958.